Citation Nr: 0725545	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  00-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected sinusitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1983 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee which, in part, granted service 
connection for sinusitis and allergies; a noncompensable 
(zero percent) disability rating was assigned.

In a November 2002 rating decision, the RO increased the 
veteran's service-connected sinusitis and allergies to 10 
percent disabling.  The veteran and his representative 
indicated continued dissatisfaction with this rating in 
subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

This case was previously before the Board in June 2004, July 
2005 and May 2006; each time, it was remanded for further 
evidentiary and procedural development.  In December 2006, 
the VA Appeals Management Center (AMC) issued a supplemental 
statement of the case which continued to deny the veteran's 
claim.  The case has been returned to the Board for further 
appellate proceedings.  

Issue not on appeal

In May 2006, the Board denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected prostatitis.  The Board's decision is final. 
See 38 C.F.R. § 20.1100 (2006). 




FINDINGS OF FACT

1.  The veteran's service-connected sinus disability was 
asymptomatic until October 23, 2000, when the medical 
evidence of record shows mild nasal congestion (left greater 
than right), rhinnorhea and post-nasal discharge well-
controlled with medication.

2.  For the period between July 25, 2001 and October 10, 
2001, the medical evidence of record shows that the veteran's 
service-connected sinusitis disability was characterized by 
allergic rhinitis and the presence of a small polyp on the 
right.

3.  Beginning October 10, 2001 the medical evidence of record 
shows mild nasal congestion (left greater than right), 
rhinnorhea and post-nasal discharge, 
well-controlled with medication.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's sinus disability have not been met, with 
the exception of July 25, 2001 to October 10, 2001, during 
which time a 30 percent disability rating is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6512, 6522 (2006); Fenderson v. West, 12 Vet. App. 119 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected sinus disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his increased 
rating claim in a letter from the AMC [issued pursuant to the 
Board's May 2006 remand] dated May 26, 2006, which informed 
the veteran "the evidence must show that your service-
connected disability has gotten worse."  Crucially, the 
veteran was informed of VA's duty to assist him in the 
development of him claim and advised of the provisions 
relating to the VCAA in the above-referenced May 2006 letter 
from the AMC.  [The Board notes there is an earlier letter 
from the AMC dated July 26, 2004 and another letter from the 
RO dated December 3, 2001; however, these letters did not 
provide adequate VCAA notice and will be discussed no 
further].  

Specifically, the veteran was advised in the May 2006 letter 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records kept by VA treatment 
centers and the SSA.  With respect to private treatment 
records, the letter informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
this release so that VA could obtain these records on his 
behalf.  

The May 2006 VCAA letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].  
The veteran was also advised in the May 2006 letter that a VA 
medical examination would be scheduled if necessary to make a 
decision on his claim. 

The May 2006 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us" [Emphasis as in original].  
This request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.   

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Pursuant to the Board's May 2006 remand instructions, the 
veteran was provided specific notice of the Dingess decision 
in the above-referenced May 2006 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the May 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in August 1999.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Since the VCAA was not enacted until 
November 2000, furnishing the veteran with VCAA notice prior 
to the adjudication in August 1999 was clearly both a legal 
and a practical impossibility.  Indeed, VA's General Counsel 
has held that the failure to do so under such circumstances 
does not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the May 2006 VCAA letter and his claim was readjudicated in 
the December 2006 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  The veteran was also 
afforded VA examinations in January 1999 and September 2005, 
which will be discussed below.  The report of these 
examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

The Board finds that under the circumstances of this case, VA 
has satisfied the duty to assist provisions of the VCAA and 
that no further actions need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision. 



Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The veteran has been service connection for "sinusitis and 
allergies", and his disability has been rated by the RO 
under Diagnostic Code 6599-6512.  
See 38 C.F.R. § 4.27 (2006) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99"].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has rated the veteran's disability under Diagnostic 
Code 6512, which is applicable to the instant case, because 
it pertains specifically to the disability at issue (chronic 
sinusitis).  

Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following Diagnostic Code 6514.  This general rating formula 
for sinusitis applies in all circumstances in which VA is to 
evaluate the severity of sinusitis, no matter what the 
particular diagnosis, and is the most appropriate criteria by 
which to assess any form of sinusitis.

The veteran has also been service connected for allergies, 
and he has been diagnosed with allergic rhinitis, the rating 
of which is contemplated under Diagnostic Code 6522 [allergic 
or vasomotor rhinitis].  The Board will therefore also 
evaluate the veteran's claim under Diagnostic Code 6522.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not suggested that an alternative diagnostic 
code be employed in the instant case.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 6512, and will also consider Diagnostic Code 
6522 in adjudicating the claim as detailed above.

Specific rating criteria

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a 10 percent disability 
rating is awarded for sinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability rating is 
awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6512 (2006).

Under Diagnostic Code 6522 [allergic or vasomotor rhinitis], 
a 30 percent disability rating is warranted for allergic or 
vasomotor rhinitis with polyps.  A 10 percent disability 
rating is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2006).

Analysis

Schedular rating

(i.)  Diagnostic Code 6512

To warrant a 30 percent rating under Diagnostic Code 6512, 
there most be evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

There is no evidence of record that the veteran has even been 
put on bed rest by a physician due to his sinus problems; 
therefore, there is no evidence that the veteran has suffered 
an incapacitating episode for sinusitis as defined by the 
schedular criteria. The Board further observes in passing 
that the veteran made no mention of antibiotic treatment at 
the time of the January 1999 VA examination.  Additionally, 
at the time of the September 2005 VA examination he noted 
that he had not received antibiotic treatment for sinusitis 
for over a year. There is nothing in the record to indicate 
that any antibiotic treatment lasted in excess of four weeks.

As for non-incapacitating episodes, an overview of the 
veteran's VAMC records show that the veteran had four bouts 
of sinusitis in 2001, occurring in February, April, August 
and October 2001.  This appears to be the most episodes in 
any one year, and is less than the more than six episodes per 
year required for a 30 percent disability rating.  Moreover, 
both the January 1999 and September 2005 VA examiners found 
no evidence of purulent discharge or crusting.  

The veteran has argued that his constant need for allergy 
shots amounts to the necessary "non-incapacitating 
episodes" to qualify for an increased disability rating.  
See the December 9, 2003 Statement of Accredited 
Representative in Appealed Case.  However, "non-
incapacitating episodes" pertaining to sinusitis have been 
specifically defined as being characterized by "headaches, 
pain, and purulent discharge or crusting," which has not 
been demonstrated as detailed above.  The veteran has not 
suggested, the evidence of record does not suggest, that the 
allergy shots have led to any additional disability.  The 
veteran's argument with respect to allergy shots is 
accordingly without merit.

Nor does the veteran qualify for a 50 percent rating under 
Diagnostic Code 6512.  As noted in the law and regulations 
section above, a 50 percent disability rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  There is no evidence of 
any surgery on the veteran's sinuses other than an endoscopic 
procedure in 1995, over a decade ago.  Nor is there evidence 
of osteomyelitis.  A November 2001 CT scan of the sinuses and 
the January 1999 and September 2005 VA examinations were 
negative for osteomyelitis. 

Additionally, the evidence of record indicates that the 
veteran's sinusitis is not near-constant, as he received only 
a few rounds of antibiotics over a five-year period, and 
outpatient treatment has been sporadic.  Indeed, the veteran 
does not appear to have presented for any VA outpatient 
treatment for his service-connected disability from February 
2002 until his VA examination in September 2005.  The 
September 2005 VA examiner specifically stated that the 
veteran's sinusitis was "well controlled" on his current 
medications.  

(ii.)  Diagnostic Code 6522

As discussed in the law and regulations section above, to 
warrant a 30 percent disability rating under Diagnostic Code 
6522, the evidence must show allergic rhinitis with polyps.  

The veteran's January 1999 VA sinus examination was 
completely negative for the presence of polyps.  Indeed, the 
examiner offered a diagnosis of "sinusitis/rhinitis by 
history," indicating that the veteran was completely 
asymptomatic at the time.  VA outpatient records dated in 
July 2001 and October 2001 demonstrate the presence of a 
small polyp on the right side.  The polyp appears to have 
resolved by the time of a February 20, 2002 outpatient visit.  
The September 2005 VA examiner indicated the veteran had no 
evidence of nasal polyps during a nasal speculum examination.  

Thus, with no current evidence of polyps, a 30 percent rating 
is not warranted under Diagnostic Code 6522.  

In short, under these circumstances, no basis exists for the 
assignment of an increased rating under either Diagnostic 
Code 6512 or Diagnostic Code 6522.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was noted in the Introduction, the RO granted an increased 
rating of 10 percent for the veteran's service-connected 
sinus disability in November 2002 rating decision.  
Therefore, the RO has already assigned staged ratings in the 
instant case [zero percent from the date of service 
connection, June 30, 1998; and 10 percent from the date of a 
private treatment record dated October 23, 2000].  The Board 
will review the medical history in order to determine whether 
this is correct.

As noted above, the veteran's service-connected sinus 
disability with allergies was virtually asymptomatic at the 
time of the January 1999 VA examination.  A private record 
dated January 3, 2000 noted that the veteran had been 
receiving allergy shots, but here was no evidence of 
obstruction of the nasal passages which would have called for 
the assignment of a 10 percent rating under Diagnostic Code 
6522 at that time.  

The October 23, 2000 record which was relied upon by the RO 
to assign a 10 percent rating indicates a diagnosis of 
"sinusitis", which is indicative of the presence of 
symptomatology, and a December 1, 2000 CT of the sinuses 
evidenced chronic sinusitis, greater on the right than the 
left.  A VA outpatient record dated July 25, 2001 indicates 
the presence of a small polyp on the right.  However, a CT 
scan completed on October 10, 2001 shows no presence of 
polyps.  A subsequent January 22, 2002 record noted that CT 
scan did evidence improvement in the sinuses and made no 
mention of polyps.  There is no instance of sinus complaints 
again until the veteran presented for his VA examination in 
September 2005.  

Based on this medical history, the Board agrees with the 
effective date assigned by the RO for the 10 percent rating, 
October 23, 2000, as it is the first ascertainable date as of 
which compensable symptomatology was medically identified.

However, there is also evidence suggestive of pathology which 
would allow for the award of a 30 percent disability rating 
under Diagnostic Code3 6522 beginning July 25, 2001, when the 
veteran evidenced first evidenced polyps, and ending October 
10, 2001, when polyps were no longer evidenced.  

Accordingly, the Board finds that the RO correctly assigned 
the effective date of October 23, 2000 for the award of a 10 
percent disability rating; however, a 
30 percent rating is also warranted for the service-connected 
disability for the period from July 25, 2001 to October 10, 
2001, after which a 10 percent rating resumes. 

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

As was explained above, the veteran has been diagnosed as 
having both sinusitis and allergic rhinitis, see the report 
of the September 2005 VA examination, and the Board has 
evaluated his disability under two separate diagnostic codes 
in order to determine whether either would be more 
advantageous to him.  This does not mean, however, that 
separate ratings are warranted for the sinusitis and the 
allergic rhinitis.  It appears from the medical records that 
this problem causes similar symptoms, chiefly nasal 
congestion, watery eyes, and runny nose.  Moreover, VA 
examiners and treating physicians have dealt with the 
veteran's problem as one disease entity.   To separately rate 
the veteran's symptoms would constitute prohibited 
pyramiding. 

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.
See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 
3.321(b)(1) in the April 2000 Statement of the Case (SOC) and 
appears to have considered the regulation in the veteran's 
case.  Accordingly, the Board will address the possibility of 
the assignment of an extraschedular rating for the increased 
disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the service-
connected sinus disorder, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required frequent hospitalizations for his sinus 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability other 
than for endoscopic surgery in 1995.

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
The veteran is currently employed as a postal worker.  While 
such employment is undoubtedly made more difficult by the 
veteran's sinus problems, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  As was noted above, it dies not appear that the 
veteran has been prescribed bed rest for his sinusitis, which 
would impact his ability to report for work.  Any occasional 
occupational impairment is specifically contemplated in the 
current 10 percent rating the Board has assigned.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's sinus disability presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2006).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected sinus disorder, 
with the exception of the period from July 25, 2001 to 
October 10, 2001, during with time a 30 percent disability 
rating is awarded.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected sinus disorder is denied, 
with the exception of the period between July 25, 2001 to 
October 10, 2001, during which time a 30 percent rating is 
warranted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


